            Case 6:19-cv-00305-MK           Document 1   Filed 03/01/19        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON


                                                         )
 UNITED STATES OF AMERICA,                               )
                                                         )
                               Plaintiff,                )
                                                         )
                        v.                               )     Civil Action No. 6:19-cv-305
                                                         )
 UNION PACIFIC RAILROAD, INC.,                           )     COMPLAINT
                                                         )
                               Defendant.                )
                                                         )

       The United States of America, by the authority of the Attorney General of the United

States and through the undersigned attorneys, acting at the request of the Administrator of the

United States Environmental Protection Agency (“EPA”), files this complaint and alleges as

follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action against Union Pacific Railroad, Inc. (“UPRR”) seeking

injunctive relief and an assessment of civil penalties for violations of the Clean Water Act

(“CWA”), 33 U.S.C. §§ 1251- 1387, for discharges of diesel from a punctured locomotive fuel

tank into waters of the United States.

 COMPLAINT                                      ‐	1	‐               U. S. DEPARTMENT OF JUSTICE
                                                             Environment and Natural Resources Division
                                                                              7600 Sand Point Way NE
                                                                                     Seattle, WA 98115
            Case 6:19-cv-00305-MK        Document 1      Filed 03/01/19       Page 2 of 6




                        JURISDICTION, AUTHORITY AND VENUE

       2.      This Court has jurisdiction over this matter pursuant to Sections 309(b) and

311(b)(7)(E) of the CWA, 33 U.S.C. §§ 1319(b) and 1321(b)(7)(E), and 28 U.S.C. §§ 1331,

1345 and 1355.

       3.      Venue is proper in the District of Oregon under 28 U.S.C. §§ 1391 and 1395(a);

and Sections 309(b) and 311(b)(7)(E) of the CWA, 33 U.S.C. §§ 1319(b) and 1321(b)(7)(E),

because the claim arose in the district and Defendant does business in the district.

                                          DEFENDANT

       4.      Defendant UPRR is a corporation whose headquarters are in Omaha, Nebraska

and which is an operating subsidiary of Union Pacific Corporation.

       5.      At all times pertinent to this action, UPRR was a “person” within the meaning of

Sections 301(a), 311(a)(7), and 502(5) of the CWA, 33 U.S.C. §§ 1311(a), 1321(a)(7) and

1362(5). UPRR operated the train from which the diesel spilled.

       6.      At all times pertinent to this action, Defendant was the “owner or operator” of the

locomotive, as defined in Section 311(a)(6) of the CWA, 33 U.S.C. § 1321(a)(6).

                                STATUTORY BACKGROUND

       7.      Section 301(a) of the CWA, 33 U.S.C. § 1311(a), and implementing regulations,

prohibit the discharge of pollutants to navigable waters by any person, except as in compliance

with other sections of the CWA.

       8.      The CWA defines the term “discharge of pollutants” to include “any addition of

any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12). The term

“navigable waters” is defined to mean “the waters of the United States.” 33 U.S.C. § 1362(7).

       9.      Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3), prohibits the discharge of

 COMPLAINT                                     -2-                 U. S. DEPARTMENT OF JUSTICE
                                                            Environment and Natural Resources Division
                                                                             7600 Sand Point Way NE
                                                                                    Seattle, WA 98115
          Case 6:19-cv-00305-MK          Document 1       Filed 03/01/19      Page 3 of 6




oil or hazardous substances into or upon the navigable waters or adjoining shorelines of the

United States in such quantities as the President determines may be harmful to the public health

or welfare or the environment of the United States.

       10.     Pursuant to Section 311(b)(4) of the CWA, 33 U.S.C. § 1321(b)(4), EPA, acting

through its delegated authority under Executive Order No. 11,735, 38 Fed. Reg. 21,243 (Aug. 7,

1973), has determined by regulation that the quantities of oil that may be harmful to the public

health or welfare or the environment of the United States include discharges of oil that, inter

alia, cause a film or sheen upon or discoloration of the surface of the water or adjoining

shorelines, or cause a sludge or emulsion to be deposited beneath the surface of the water or

upon adjoining shorelines. 40 C.F.R. § 110.3.

       11.     Pursuant to Section 311(b)(7)(A) of the CWA, 33 U.S.C. § 1321(b)(7)(A), and the

Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. § 2461 note, as implemented

by the Civil Monetary Penalty Inflation Adjustment Rule, 40 C.F.R. Part 19, any person who is

the owner or operator of an onshore facility from which oil is discharged in violation of Section

311(b)(3) of the CWA between December 6, 2013 and November 3, 2015 shall be subject to a

civil penalty of up to $37,500 per day or up to $2,100 per barrel of oil discharged.

       12.     Pursuant to Section 311(s) of the CWA, 33 U.S.C. § 1321(s), and Pub. L. 101-380

§ 4304, amounts received by the United States for actions under Section 311 shall be deposited

in the “Oil Spill Liability Trust Fund” established under 26 U.S.C. § 9509 to, inter alia, address

future discharges and substantial threats of discharges of oil.

       13.     The Administrator of EPA may commence a civil action for appropriate relief,

including a permanent or temporary injunction, when any person discharges pollutants to

navigable waters without a permit. 33 U.S.C. § 1319(b).

 COMPLAINT                                      -3-                U. S. DEPARTMENT OF JUSTICE
                                                            Environment and Natural Resources Division
                                                                             7600 Sand Point Way NE
                                                                                    Seattle, WA 98115
             Case 6:19-cv-00305-MK        Document 1      Filed 03/01/19         Page 4 of 6




                                   GENERAL ALLEGATIONS

        14.     Defendant is the largest railroad in the United States of America, operating in

twenty-three states.

        15.     On September 12, 2014, a UPRR locomotive was operating in the Packaging

Corporation of America railyard in Salem, Oregon. The locomotive failed to stop at a rail de-

coupler in the rail yard. A rail de-coupler is a locking device that controls traffic coming onto

the track. The rail de-coupler remains in the locked position until the locomotive engineer: (a)

pulls the locomotive to a stop, (b) gets out and unlocks the lever with a key, and then (c) pulls the

lever to switch the direction of the derail.

        16.     Instead of stopping the locomotive and following the standard operating

procedure, the locomotive was driven over the locked de-coupler, continuing down the track for

approximately 300 feet. Driving over the de-coupler ruptured a fuel tank on the locomotive,

spilling an estimated 1,500 gallons of diesel onto the spur.

        17.     Shortly after diesel spilled from the locomotive, the spilled diesel began to enter a

stormwater pipe that discharges into the middle fork of Pringle Creek. Discharges of diesel from

the stormwater pipe continued, and sheen from diesel discharging from the pipe continued to be

visible for at least two weeks after the spill began. Pringle Creek flows into the Willamette River

and Pringle Creek is potential habitat for fall chinook salmon, spring chinook salmon, and winter

steelhead.

        18.     Spill responders observed an oil sheen on the middle fork of Pringle Creek shortly

after the spill at location of the stormwater pipe discharge. Fish were observed in the middle

fork of Pringle Creek while oil was present on the surface.

        19.     At all times pertinent to this action, the locomotive was an “onshore facility”

 COMPLAINT                                      -4-                   U. S. DEPARTMENT OF JUSTICE
                                                               Environment and Natural Resources Division
                                                                                7600 Sand Point Way NE
                                                                                       Seattle, WA 98115
          Case 6:19-cv-00305-MK         Document 1       Filed 03/01/19      Page 5 of 6




within the meaning of Section 311(a)(10) of the CWA, 33 U.S.C. § 1321(a)(10) and a “point

source” within the meaning of Section 502(14) of the CWA, 33 U.S.C. § 1362(14).

       20.     Diesel fuel is “oil” within the meaning of Section 311(a)(1) of the CWA, 33

U.S.C. § 1321(a)(1).

       21.     The middle fork of Pringle Creek flows into the Willamette River. The middle

fork of Pringle Creek has a bed and banks and ordinary high mark and flows year round.

       22.     The middle fork of Pringle Creek is a “navigable water” as defined at Section

502(7) of the CWA, 33 U.S.C. § 1367(7) and a “navigable water of the United States” within the

meaning of Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3).

                                 FIRST CLAIM FOR RELIEF
                            Penalty for Discharges of Spilled Diesel


       23.     The allegations of the foregoing paragraphs are incorporated herein by reference.

       24.     Defendant’s release of diesel resulting from the train derailment was a

“discharge” as defined in Section 311(a)(2) of the CWA, 33 U.S.C. § 1321(a)(2), and was of a

quantity sufficient to cause a sheen upon or discoloration of the middle fork of Pringle Creek or

its adjoining shorelines.

       25.     Beginning on September 12, 2014, Defendant discharged oil in harmful quantities

into or upon the middle fork of Pringle Creek, within the meaning of Section 311 (b)(3) of the

CWA, 33 U.S.C. § 1321(b)(3). Defendant accordingly is liable for a civil penalty of the greater

of (a) up to $37,500 per day of violation or (b) up to $2,100 per barrel of oil discharged. 33

U.S.C. § 1321(b)(7)(A).




 COMPLAINT                                     -5-                U. S. DEPARTMENT OF JUSTICE
                                                           Environment and Natural Resources Division
                                                                            7600 Sand Point Way NE
                                                                                   Seattle, WA 98115
            Case 6:19-cv-00305-MK        Document 1      Filed 03/01/19       Page 6 of 6




                                    PRAYER FOR RELIEF

       WHEREFORE, based upon all the allegations set forth above, the United States of

America requests that this Court:

       1.      Impose civil penalties on Defendant that are the greater of (a) up to $37,500 per

day of violation or (b) up to $2,100 per barrel of oil discharged; and

       2.      Award the United States its costs of this action; and

       3.      Grant such other relief as the Court deems just and proper.

                                      UNITED STATES OF AMERICA

                                      Assistant Attorney General
                                      Environment & Natural Resources Division
                                      U.S. Department of Justice
                                      Washington, D.C. 20530

                                      BILLY J. WILLIAMS
                                      Acting United States Attorney
                                      District of Oregon


                                       /s Michael J. Zevenbergen
                                      MICHAEL J. ZEVENBERGEN
                                      Senior Counsel
                                      Environmental Enforcement Section
                                      U.S. Department of Justice
                                      c/o NOAA Damage Assessment
                                      7600 Sand Point Way, NE
                                      Seattle, Washington 98115
                                      (206) 526-6607
                                      michael.zevenbergen@usdoj.gov

Dated: March 1, 2019




 COMPLAINT                                     -6-                 U. S. DEPARTMENT OF JUSTICE
                                                            Environment and Natural Resources Division
                                                                             7600 Sand Point Way NE
                                                                                    Seattle, WA 98115
Case 6:19-cv-00305-MK   Document 1-1   Filed 03/01/19   Page 1 of 1
